                                                                                                              1 Richard A. Lapping (SBN: 107496)
                                                                                                                TRODELLA & LAPPING LLP
                                                                                                              2 540 Pacific Avenue
                                                                                                                San Francisco, California 94133
                                                                                                              3 Telephone: (415) 399-1015
                                                                                                                Fax: (415) 651-9004
                                                                                                              4 Email: Rich@TrodellaLapping.com

                                                                                                              5 Tracy Green (SBN: 114876)
                                                                                                                Elizabeth Berke-Dreyfuss (SBN: 114651)
                                                                                                              6 Lisa Lenherr (SBN: 258091)
                                                                                                                WENDEL, ROSEN, BLACK & DEAN LLP
                                                                                                              7 1111 Broadway, 24th Floor
                                                                                                                Oakland, California 94607-4036
                                                                                                              8 Telephone: (510) 834-6600
                                                                                                                Fax: (510) 834-1928
                                                                                                              9 Email: tgreen@wendel.com
                                                                                                                Email: edreyfuss@wendel.com
                                                                                                             10 Email: llenherr@wendel.com

                                                                                                             11 [proposed] Attorneys for Debtor
Wendel, Rosen, Black & Dean LLP




                                                                                                             12
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13                          UNITED STATES BANKRUPTCY COURT

                                                                                                             14                           NORTHERN DISTRICT OF CALIFORNIA

                                                                                                             15                                    OAKLAND DIVISION

                                                                                                             16

                                                                                                             17 In re                                          Case No. 19-41025-WJL

                                                                                                             18 ANKA BEHAVIORAL HEALTH,                        Chapter 11
                                                                                                                INCORPORATED,
                                                                                                             19
                                                                                                                                                               MOTION FOR ENTRY OF AN ORDER
                                                                                                             20                       Debtor.                  AUTHORIZING DEBTOR TO ENTER
                                                                                                                                                               INTO INTERIM MANAGEMENT
                                                                                                             21                                                AGREEMENTS; MEMORANDUM OF
                                                                                                                                                               POINTS AND AUTHORITIES
                                                                                                             22
                                                                                                                                                               Date:    May 24, 2019
                                                                                                             23                                                Time:    10:30 a.m.
                                                                                                                                                               Place:   Courtroom 220
                                                                                                             24                                                         300 Clay Street
                                                                                                                                                                        Oakland, CA
                                                                                                             25                                                Judge:   Hon. William J. Lafferty, III

                                                                                                             26

                                                                                                             27

                                                                                                             28


023418.0001\5472339.3
                                                                                                            Case: 19-41025    Doc# 69    Filed: 05/22/19   Entered: 05/22/19 14:21:04     Page 1 of 9
                                                                                                                  MOTION
                                                                                                              1          ANKA BEHAVIORAL HEALTH, INCORPORATED, the debtor herein (“Debtor” or

                                                                                                              2 “ANKA”), by and through its undersigned counsel, moves this Court pursuant to sections 105(a)

                                                                                                              3 and 363 of the Bankruptcy Code1 and Rule 6004 of the Federal Rules of Bankruptcy Procedure

                                                                                                              4 (“FRBP”), for entry of an order authorizing the Debtor to enter into the post-Petition Interim

                                                                                                              5 Management Agreements identified on Exhibit A, attached to the Declaration of Antoinette

                                                                                                              6 McGill2 (collectively the “Agreements”)3 as set forth below, and additional agreements going

                                                                                                              7 forward without further Court order.

                                                                                                              8 I.       INTRODUCTION
                                                                                                              9          Pursuant to the terms of the Interim Management Agreements, the Debtor is not

                                                                                                             10 transferring any property or contract rights. The new provider(s) will take over one or more of the

                                                                                                             11 Debtor’s locations and relieve Debtor of the ongoing liability. No contracts are being assumed
Wendel, Rosen, Black & Dean LLP




                                                                                                             12 and assigned. The new management company will not be responsible for any debts incurred by
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13 ANKA, and the new management company will not be entitled to any receivables earned by

                                                                                                             14 ANKA. The interim management companies will be using the Debtor’s license to operate the

                                                                                                             15 facility, until their license is confirmed. The Debtor will have no oversight or responsibility for

                                                                                                             16 any activities that happen under the authority of an Interim Management company. The Interim

                                                                                                             17 Management companies have been selected and approved by the agency overseeing that location,

                                                                                                             18 such as the California Department of Development Services, or a county regional office. Time is

                                                                                                             19 of the essence to have the Interim Management Companies take over due to the Debtor’s

                                                                                                             20 deteriorating financial condition, and the need for an orderly transition for patient safety, and

                                                                                                             21 stability for the employees who care for the patients. Unlike a typical sale in a bankruptcy case,

                                                                                                             22 these transfers do not involve payment of money for the transfer. However, the benefit to the

                                                                                                             23 estate is the safety and protection of the patients, and the immediate reduction in expenses and

                                                                                                             24 liabilities. The Debtor’s only source of operating income is cash collateral, and the Debtor does

                                                                                                             25 not have sufficient funds to operate past May 31, 2019.

                                                                                                             26   1
                                                                                                                  11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).
                                                                                                                  2
                                                                                                                  All references to the Declaration of Antoinette McGill shall be referred to as (McGill Decl., ¶
                                                                                                             27
                                                                                                                ___, Ex. ___.)
                                                                                                                3
                                                                                                             28   Copies of the individual Agreements are also attached to Exhibit A.


023418.0001\5472339.3
                                                                                                            Case: 19-41025      Doc# 69      Filed: 05/22/19    Entered: 05/22/19 14:21:04        Page 2 of 9
                                                                                                                  MOTION                                           2
                                                                                                              1 II.       JURISDICTION
                                                                                                              2           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and 157. This

                                                                                                              3 matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28

                                                                                                              4 U.S.C. §§ 1408 and 1409.

                                                                                                              5 III.      BACKGROUND
                                                                                                              6           1.     ANKA is a 501(c)(3) non-profit behavioral healthcare corporation that has operated

                                                                                                              7 since 1973.4 It has earned national recognition as a result of its ability to design, implement, and

                                                                                                              8 operate exceptional, innovative programs. Over the course of a year, ANKA serves nearly 15,000

                                                                                                              9 individuals and their families and generally has 200-300 clients at any one time at over 50

                                                                                                             10 facilities that it operates throughout California and Michigan. ANKA’s residential and Intensive

                                                                                                             11 Outpatient Programs (IOP) are located in Contra Costa, Alameda, Solano, Sonoma, Santa Clara,
Wendel, Rosen, Black & Dean LLP




                                                                                                             12 Fresno, San Luis Obispo, Santa Barbara, Ventura, Los Angeles, and Riverside Counties and there
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13 is one facility in Michigan.

                                                                                                             14           2.     ANKA employs almost 1,000 professional and specialized staff members and

                                                                                                             15 independent contractors across the states of California and Michigan.5 Its philosophy is to treat

                                                                                                             16 the whole person by fully integrating care of both mind and body, always using clinically-proven,

                                                                                                             17 psycho-social models designed to promote health and wellness while containing costs. It offers

                                                                                                             18 the best and newest treatment methods for those seeking help in a warm and supportive

                                                                                                             19 environment. ANKA provides crisis residential treatment, transitional residential treatment, long-

                                                                                                             20 term residential treatment, outpatient services, forensic programs and vocational services.

                                                                                                             21           3.     On April 30, 2019, (the “Petition Date”), Debtor filed this voluntary Chapter 11

                                                                                                             22 case in the United States Bankruptcy Court for the Northern District of California. (Docket

                                                                                                             23 No. 1.)

                                                                                                             24           4.     No trustee has been appointed and Debtor remains a Debtor-in-possession pursuant

                                                                                                             25 to 11 U.S.C. §§ 1107 and 1108.

                                                                                                             26   4
                                                                                                                  The statements in this paragraph are supported by the Declaration of Chris Withrow in Support
                                                                                                                of First Day Motions, filed as Docket No. 37 on May 7, 2019.
                                                                                                             27 5
                                                                                                                  The statements in this paragraph are supported by the Declaration of Chris Withrow in Support
                                                                                                             28 of First Day Motions, filed as Docket No. 37 on May 7, 2019.


023418.0001\5472339.3
                                                                                                            Case: 19-41025      Doc# 69     Filed: 05/22/19     Entered: 05/22/19 14:21:04       Page 3 of 9
                                                                                                                  MOTION                                           3
                                                                                                              1          5.      On May 8, 2019, the United States Trustee filed a notice of Appointment of

                                                                                                              2 Creditors’ Committee. (Docket No. 40.) On May 17, 2019, the United States Trustee’s Office

                                                                                                              3 filed an Appointment of Patient Care Ombudsman. (Docket No. 62.)

                                                                                                              4          6.      The Debtor owes its secured creditor over $7,000,000 and unsecured creditors over

                                                                                                              5 $6,000,000.

                                                                                                              6 IV.      ARGUMENT
                                                                                                              7          Section 363(b)(1) of the Bankruptcy Code provides that a debtor “after notice and a

                                                                                                              8 hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

                                                                                                              9 estate.” 11 U.S.C. § 363(b)(1). Courts, when considering approval under section 363, apply the

                                                                                                             10 business judgment test. See cf., 3 Collier on Bankruptcy ¶ 363.02[4]. By this Motion, the Debtor

                                                                                                             11 seeks entry of an order substantially in the form of Exhibit 1 attached hereto, authorizing the
Wendel, Rosen, Black & Dean LLP




                                                                                                             12 Debtor to enter into the Agreements pursuant to sections 105(a) and 363(b)(1) of the Bankruptcy
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13 Code. The Debtor seeks approval of the Interim Management Agreements on an expedited basis.

                                                                                                             14 Attached to the Declaration of Antoinette McGill as Exhibit A is a list of facilities, the name of the

                                                                                                             15 Interim Management Company, and the Agency overseeing such company. (McGill Decl., ¶ 6,

                                                                                                             16 Ex. A.) The signed Interim Management Agreements are also attached thereto.6 (McGill Decl., ¶

                                                                                                             17 6, Ex. A.) The Debtor seeks approval both enter into the agreements identified on Exhibit A to

                                                                                                             18 McGill Decl., and also to enter into future agreements for other locations if they are substantially

                                                                                                             19 in conformity with the executed Interim Management Agreements attached in Exhibit A to McGill

                                                                                                             20 Decl. without a further court order. Exhibit A to McGill Decl. lists all facilities that ANKA is

                                                                                                             21 negotiating with the relevant licensing companies to transfer.

                                                                                                             22          A.      Purpose of Agreements
                                                                                                             23          ANKA commenced this bankruptcy case so that it can undertake an orderly wind down of

                                                                                                             24 all of its residential and outpatient treatment programs. (McGill Decl., ¶ 4.) It is working closely

                                                                                                             25   6
                                                                                                                  The Debtor’s corporate counsel has communicated directly with all Transferee parties and each
                                                                                                             26 party is aware of the pending bankruptcy case and the need and importance of bankruptcy court
                                                                                                                approval. (McGill Decl., ¶ 11.) Notwithstanding, some of the Interim Management Agreements
                                                                                                             27 do not reference the Bankruptcy case and the need for prior approval despite the Debtor’s best
                                                                                                                efforts to have the contracts modified. (McGill Decl., ¶¶ 6, 11, Ex. A.)
                                                                                                             28


023418.0001\5472339.3
                                                                                                            Case: 19-41025      Doc# 69     Filed: 05/22/19     Entered: 05/22/19 14:21:04        Page 4 of 9
                                                                                                                  MOTION                                           4
                                                                                                              1 with the California Department of Developmental Services, regional centers, and county mental

                                                                                                              2 health agencies to ensure that all of the needs of the patients are met. (McGill Decl., ¶ 4.)

                                                                                                              3 ANKA’s goal is to transition all of the locations to other providers without closing any facilities to

                                                                                                              4 ensure that there is no interruption in patient services, and that the employees continue to work at

                                                                                                              5 the same locations since they have the knowledge and relationships with the patients. (McGill

                                                                                                              6 Decl., ¶ 5.) The Company is committed to an orderly and complete transition of its clients and

                                                                                                              7 patients to alternate providers before terminating any service or closing any facility. (McGill

                                                                                                              8 Decl., ¶ 5.) The Debtor seeks to effectuate the transition to new providers through the use of

                                                                                                              9 interim management agreements. (McGill Decl., ¶ 6.) The Debtor’s only source of operating

                                                                                                             10 income is cash collateral, and the Debtor does not have sufficient funds to operate past May 31,

                                                                                                             11 2019. (See, Declaration of Chris Withworth filed with Debtor’s Ex Parte Application for Order
Wendel, Rosen, Black & Dean LLP




                                                                                                             12 Shortening Time for hearing on this Motion.)
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13          B.      Terms of Agreements
                                                                                                             14          The Agreements authorize each transferee (individually the “Transferee” and collectively

                                                                                                             15 the “Transferees”) (identified on Exhibit A) to manage the Debtor’s operations on a temporary

                                                                                                             16 basis until the Transferee receives its license from the California Department of Social

                                                                                                             17 Services/Community Care Licensing and its vendorization from the California Department of

                                                                                                             18 Developmental Services and any other licensing or government agencies (collectively the

                                                                                                             19 “Applicable Licenses”). (McGill Decl., ¶ 7.) The Transferees are selected by the overseeing

                                                                                                             20 agency, and are not selected until they have been vetted and approved by the appointing agency.

                                                                                                             21 (McGill Decl., ¶ 8.) As part of the Agreements, the Debtor will delegate to each Transferee on a

                                                                                                             22 temporary basis all of its rights, duties, and obligations in a specific program location (the

                                                                                                             23 “Program” or collectively the “Programs”) (see Exhibit A). (McGill Decl., ¶ 8.) Once each

                                                                                                             24 transferee receives the Applicable Licenses, the corresponding Agreement will terminate. (McGill

                                                                                                             25 Decl., ¶ 8.) No contracts or leases are being assigned under the Agreements and any continued

                                                                                                             26 operation at the current location will be through a new lease between the assignee and

                                                                                                             27 corresponding landlord. (McGill Decl., ¶ 9.) The Agreements provide that ANKA is entitled to

                                                                                                             28 the accounts receivable for the time it serviced the clients, and the Transferee is entitled to the


023418.0001\5472339.3
                                                                                                            Case: 19-41025      Doc# 69      Filed: 05/22/19     Entered: 05/22/19 14:21:04        Page 5 of 9
                                                                                                                  MOTION                                            5
                                                                                                              1 accounts receivable for the period when it services the clients. (McGill Decl., ¶ 10.) Transferee

                                                                                                              2 will pay all expenses from the Effective Date (as defined in the Agreements) of the Agreement.

                                                                                                              3 (McGill Decl., ¶ 10.)

                                                                                                              4          C.      The Agreements Satisfy the Debtor’s Business Judgment Obligations
                                                                                                              5          The Debtor is a non-profit with a mission that encompasses providing the best possible

                                                                                                              6 care for its patient population. (McGill Decl., ¶ 12.) The Debtor will not have sufficient funds to

                                                                                                              7 operate beyond May 31, 2019. (McGill Decl., ¶ 12.) In light of this limited time horizon, the

                                                                                                              8 Debtor has reviewed its various options with regard to the care of its patient population and

                                                                                                              9 determined that the Agreements provide the best possible care within the time constraints

                                                                                                             10 allocated. (McGill Decl., ¶ 12.) The benefit of the transfers to this estate is that it allows the

                                                                                                             11 patients to be well cared for, the employees to retain their jobs, and the expenses to this estate to
Wendel, Rosen, Black & Dean LLP




                                                                                                             12 be reduced as soon as possible. (McGill Decl., ¶ 12.)
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13 V.       WAIVER OF FRBP 6004(h)
                                                                                                             14          The Debtor asks this Court to waive the effects of Rule 6004(h) of the Federal Rules of

                                                                                                             15 Bankruptcy Procedure to the extent applicable.

                                                                                                             16 VI.      CONCLUSION
                                                                                                             17          WHEREFORE, Debtor prays that this Court enter an order as follows:
                                                                                                             18          1)      Granting the Motion;

                                                                                                             19          2)      Authorizing the Debtor to enter into the Agreements on a rolling basis to the extent

                                                                                                             20 the Agreements are in substantial conformity with the Agreements attached to the Declaration of

                                                                                                             21 Antoinette McGill;

                                                                                                             22          3)      Waiving any stay arising under the Bankruptcy Code; and

                                                                                                             23          4)      For such other and further relief as the Court deems just and proper.

                                                                                                             24 DATED: May 22, 2019                          TRODELLA & LAPPING LLP
                                                                                                                                                             WENDEL, ROSEN, BLACK & DEAN LLP
                                                                                                             25
                                                                                                                                                             By:           /s/ Tracy Green
                                                                                                             26
                                                                                                                                                                    Tracy Green
                                                                                                             27                                                     Lisa Lenherr
                                                                                                                                                                    Attorneys for Debtor
                                                                                                             28


023418.0001\5472339.3
                                                                                                            Case: 19-41025      Doc# 69      Filed: 05/22/19       Entered: 05/22/19 14:21:04      Page 6 of 9
                                                                                                                  MOTION                                              6
                                                 EXHIBIT          1




023 4 t 8.000 t\5 47 232s.   I
Case: 19-41025                   Doc# 69   Filed: 05/22/19   Entered: 05/22/19 14:21:04   Page 7 of 9
                                    1   Richard A. Lapping (SBN: 107496)
                                        TRODELLA & LAPPING LLP
                                    2   540 Pacific Avenue
                                        San Francisco, Califomia 94133
                                    J   Telephone: (415) 399-1015
                                        Fax: (415) 651-9004
                                    4   Email : Rich@Trodellalapping.com

                                    5   Tracy Green (SBN: 114876)
                                        Elizabeth Berke-Dreyfuss (SBN: 1 1465 1)
                                    6   Lisa Lenherr (SBN: 258091)
                                        WENDEL, ROSEN, BLACK & DEAN LLP
                                    7   1 1 1 1 Broadway, 24'n Floor
                                        Oakland, Califomia 9 4607 -403 6
                                    8   Telephone: (510) 834-6600
                                        Fax: (510) 834-1928
                                    9   Email: tgreen@wendel.com
                                        Email: edreyfuss@wendel.com
                                   10   Email: llenhen@wendel.com

                                   11   [proposed] Attorneys for Debtor
(!
J
-J                                 t2
Fe
OLo
                                   13                            I-JNITED STATES BANKRUPTCY COURT
"-EE
ix;
o;.!                               T4                            NORTHERN DISTRICT OF CALIFORNIA
cogE
    -!
c        o: =
ogd
a@             -                   15                                      OAKLAND DIVISION
s:E
o_!

 Oo
E
c4)                                r6
3
                                   I7 In   re                                          Case   No. 19-41025-WJL

                                   18   ANKA BEHAVIORAL HEALTH,                        Chapter   11
                                        INCORPORATED,
                                   t9
                                                                                       ORDER GRANTING MOTION FOR
                                   20                         Debtor                   ENTRY OF'AN ORDER AUTHORIZING
                                                                                       DEBTOR TO ENTER INTO INTERIM
                                   2t                                                  MANAGEMENT AGREEMENTS;
                                                                                       MEMORANDUM OF POINTS AND
                                   22                                                  AUTHORITIES
                                   23                                                  Date:
                                                                                       Time:
                                   24                                                  Place:         Courtroom 220
                                                                                                      1300 Clay Street
                                   25                                                                 Oakland, CA
                                                                                       Judge:         Hon. William J. Lafferty,   III
                                   26

                                   27

                                   28
                                                                                   EXHIBIT       1
                           Case: 19-41025            Doc# 69     Filed: 05/22/19   Entered: 05/22/19 14:21:04         Page 8 of 9
0234         8.0001\5478284.   I
         I
                                        ORDER
                              I           The Motion of Debtor and Debtor-in-Possession ANKA Behavioral Health,Incorporated

                              2   ("Debtor") for an Entry of an Order Authorizing Debtor to Enter Into Interim Management
                              a
                              J   Agreements having been filed (the "Motion"), the matter having come on for hearing on shortened

                              4   time, notice having been appropriate and adequate under the circumstances, Tracy Green       of
                              5   Wendel, Rosen, Black &Dean, LLP, having appeared on behalf of Debtor, all other appearances

                              6   having been noted on the record, the Court having considered the relief requested and good cause

                              7   appearing therefor,

                              8           IT IS HEREBY ORDERED that:
                              9           1.     The Motion is GRANTED;

                             10           2.     Debtor is authorized to enter into interim management agreements on a rolling

                             1l   basis to the extent the agreements substantially conform to the agreements attached to the
(L
J
J                            T2   Declaration of Antoinette McGill filed as Docket   No._,   on May   _,2019;    and
Fe
 O -o
 oBT                         13           3.     Any stay arising under the Bankruptcy Code shall be and is hereby waived.
 "dI F
 ;NX
!cog:
   ;.9                       T4
c    6;
oed
oo                                                                     ** END OF ORDER**
o_E       -
                             15
oa;E
63
o                            I6
c
o
3
                             t7
                             l8
                             t9
                             20

                             2I
                             22

                             23

                             24

                             25

                             26

                             27

                             28


                         Case: 19-41025         Doc# 69     Filed: 05/22/19    Entered: 05/22/19 14:21:04       Page 9 of 9
02341 8.000 l\5478284.   I
                                  ORDER                                              2
